Title: To George Washington from Holtzendorf, 4 June 1785
From: Holtzendorff, Louis-Casimir, baron de
To: Washington, George



Sir
Nymegen [Holland] June the 4th 1785.

This Letter will come to your hands by favour of Colonel Senf, who is returning to america very soon. I thought it incumbent to me to take that opportunity in order to renew to you, Sir, my most grateful thanks for all the marks of Benevolence you shewed to me during my Stay under your Commands in th’ American Army, the satisfaction about my military Character, as well as the Regrets about my Leaving the said service, you was

pleased to manifest even by your laest Letter, I was honoured with in answer of that by wich I informed you of my returning to France, make me hope you will be glad to learn, that I Stay as yet in the Service of the united States of Holland, having been granted by the General Count de Maillebois with a Place of Lieutenant Colonel in the Legion which he is raising for this Service.
I’ll allways regret sincerely, that circumstances did not allow my terminating with you, Sir, a war by yourself so gloriously ended; for, the French Regiment, I was from, though destinated in the year 1780 to go to america with the corps of army of the G[ener]al Rochembeau, which became one of them of his 2nd Division, that could not be carried over for want of vessels, I was obliged to see myself disappointed of that hope. I’m the more sorry as I believe I would have been granted with the admission to your association of Cinsinnatus, which favour would have flatterd me particularly, as I would have considered it not only as a recompense of my zeal I shewed, you Know sir, whilst I Served your own country, but of the real hopes, Even the unjustice, I proved by the particular Illwill of Mr Lovel, whose influence prevented their good intensions to me, as well as the fulfilling of one of their Resolveds, which I Keep in original, and according to which I should be indemnified.
Will you, Sir, give me leave to beg your influence about both them Subjects? If you think it possible, I should be very happy to be honoured with the admission to your association of Cinsinnatus. for the rest, it would be indeed an act of justice and Even of honour to congress to fulfill a resolved they gave in favour of myn in the beginning of 1778.
this new mark of your Benevolence, Sir, shall increase the gratitude consecrated to you for ever, with which I have the honour to remain very respectfully Sir your most obedient humble servant

Lewis Casimir Baron de holtzendorff
Lt Coll of the Legan of mailleboisin garrison at Nymegen

